DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 8 objected to because of the following informalities:  
In claim 3, ethanol is included twice in the listing of the chemical component.
In claim 8, the sixth line from the end, “covert” should read convert. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-10, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9-16 and 19-22 of U.S. Patent No. 10,153,427.
Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are fully encompassed by the patented claims.

Claims 1-4, 6-10, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 8-19 of U.S. Patent No. 10,522,749.
Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are fully encompassed by the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2015/0017741, as filed by Fujita et al. (hereinafter, Fujita).

Regarding claim 1, Fujita teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
(a)    providing a MTJ stack of layers on a first electrode (24) wherein the MTJ stack of layers comprises a reference layer (20), a free layer (18), and a tunnel barrier layer (19) between the reference layer and free layer (see, for example, [0027]);
(b)    forming a pattern in the stack of layers by an etch step that combines a physical component in the form of noble gas ions or plasma, and a chemical component in the form of ions or plasma of one or more chemicals selected from methanol, ethanol, ammonia, N2O, H2O2, H2O, and carbon monoxide (see, for example, [0048] and [0049]).3
(c) performing a volatilization step to remove volatile residue from a sidewall of the patterned stack of MTJ layers after the reactive ion etch, wherein the volatilization step includes an etching process (see, for example FIGs. 5 and 6 and [0038]).
 
Regarding claim 2, Fujita teaches the noble gas ions are selected from the group consisting of Ar, Kr, Ne, and Xe (see, for example, [0049] and [0053]).
3 (see, for example, [0035]).

Regarding claims 4 and 6, Fujita teaches the etching uses a high bias power that would result in a plasma sputter etching process (see, for example TABLE 2).

Regarding claim 8, Fujita teaches providing a stack of magnetic tunnel junction (MTJ) layers including a reference layer, a free layer, and a tunnel barrier layer between the reference layer and free layer.  Fujita teaches patterning the stack of MTJ layers by performing an etching process that includes an inert gas.  Fujita teaches a nonvolatile residue disposed on the sidewalls of the patterned stack of MTJ layers is converted to a volatile residue by performing a chemical treatment.  Fujita teaches the volatilization comprises a plasma sputter etching (see, for example, [0047]).

Regarding claim 16, Fujita teaches providing a stack of magnetic tunnel junction (MTJ) layers (see, for example, [0027]).  Fujita teaches patterning a layer from the stack of MTJ layers while other layers from the stack of MTJ layers are not patterned.  While the uppermost layer of Fujita’s stack is being patterned, no other layers from the stack of MTJ layers are being patterned (see, for example, FIG. 3).  Fujita teaches patterning the other layers from the stack of MTJ layers by performing an etching process that includes an inert gas (see, for example, TABLE 1).  Fujita teaches a metal residue is disposed on sidewalls of the patterned stack of MTJ layers (see, for example, [0040]).  Fujita teaches 

Regarding claim 17, Fujita teaches 17. The method of claim 16, wherein oxidizing the metal residue to form the metal oxide residue applying a chemical selected from the group consisting of ammonia or CO (see, for example, [0040]).

Regarding claim 18, Fujita teaches removing the metal oxide from the sidewalls of the patterned other layers from the stack of MTJ layers ((see, for example, FIG. 6).

Regarding claim 19, Fujita teaches removing the metal oxide with a plasma sputter process (see, for example, [0047]). 

Regarding claim 20, Fujita teaches the patterning of the layer from the stack of MTJ layers includes performing an ion beam etch with an inert gas or a reactive ion etch with a fluorocarbon or chlorocarbon (see, for example, TABLE 1 and [0031]).


Claims 1-10, 12-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2018/0033957, as filed by Zhang et al. (hereinafter, Zhang).


Regarding claim 2, Zhang teaches the noble gas ions are selected from the group consisting of Ar, Kr, Ne, and Xe (see, for example, [0039]).

Regarding claim 3, Zhang teaches the chemical component includes methanol and ethanol (see, for example, [0045]).

Regarding claim 4, Zhang teaches the etching process includes a process selected from the group consisting of an ion beam etching process and a plasma sputter etching process (see, for example, [0039]).



Regarding claim 6, Zhang teaches the etching process includes a process selected from the group consisting of ion beam etching and plasma sputter etching (see, for example, [0041]).

Regarding claim 7, Zhang teaches the etching process further includes applying a flow of oxygen (see, for example, [0041]).

Regarding claim 8, Zhang teaches providing a stack of magnetic tunnel junction (MTJ) layers, wherein the stack of MTJ layers includes a reference layer, a free layer, and a tunnel barrier layer between the reference layer and free layer (see, for example, FIG. 3A).  Zhang teaches patterning the stack of MTJ layers by performing an etching process that includes an inert gas, wherein a nonvolatile residue is disposed on sidewalls of the patterned stack of MTJ layers after the patterning of the stack of MTJ layer (see, for example, FIG. 5A).  Zhang teaches performing a chemical treatment on the patterned stack of MTJ layers to convert the nonvolatile residue to volatile residue (see, for example, [0041]).  Zhang teaches removing volatile residue from the sidewalls of the patterned stack of MTJ layers by ion beam etching (see, for example, [0041]). 


Regarding claim 10, Zhang teaches the chemical treatment includes an applying a material selected from the group consisting of methanol, ethanol, ammonia, CO and combinations thereof (see, for example, [0041]).

Regarding claim 12, Zhang teaches the volatilization step is the ion beam etching and includes introducing an oxygen flow (see, for example, [0041]).

Regarding claim 13, Zhang teaches the volatilization step is the plasma sputter etching and includes applying an inert gas and a RF power equal to or less than 100 Watts (see, for example, [0039]).

Regarding claim 14, Zhang teaches the volatilization step is the thermal treatment and includes applying a temperature ranging from about 50°C to about 450°C (see, for example, [0049]).

Regarding claim 15, Zhang teaches wherein the thermal treatment further includes introducing an oxygen flow (see, for example, [0041]).



Regarding claim 18, Zhang teaches removing the metal oxide from the sidewalls of the patterned stack of MTJ layers (see, for example, [0041]).

Regarding claim 19, Zhang teaches removing the metal oxide by ion beam etching, plasma sputter etching or a thermal treatment (see, for example, [0041]).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner




/Allan W. Olsen/Primary Examiner, Art Unit 1716